The Court orders that a special panel shall be convened pursuant to Administrative Order No. 1996-4 to resolve the conflict between this case and People v Lino (After Remand), 213 Mich App 89, 98 (1995).
The Court further orders that the opinion in this case released June 4, 1996, is hereby vacated.
The appellant may file a supplemental brief within 28 days of the clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.